          Case 1:19-cv-02316-RC Document 50 Filed 11/11/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


                   DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                MOTION FOR LEAVE TO AMEND THEIR COMPLAINT

        Plaintiffs David Alan Carmichael, Lawrence Donald Lewis, and William Mitchell Pakosz,

each proceeding pro se, challenge the Department of State’s alleged adverse actions regarding

Plaintiff Carmichael’s passport or Plaintiffs Lewis and Pakosz’s passport renewal applications for

failure to provide social security numbers as part of their respective applications. On August 28,

2020, the Court issued an Order granting in part and denying in part Defendants’ motion to dismiss,

denying Defendants’ alternative motion for summary judgment, and denying Plaintiffs’ motion for

partial summary judgment, among other motions. See ECF No. 44. The Court also afforded

Plaintiffs the opportunity to file an amended complaint with respect to their fourth cause of action

(i.e., Plaintiffs’ claim related to Mr. Carmichael’s passport revocation under the Fifth Amendment)

within 30 days. Id. at 1. Plaintiffs proceeded to file a motion for leave to amend their complaint,

see ECF No. 46.

       On October 2, 2020, the Court issued a Minute Order noting that, pursuant to Local Civil

Rules 7(i) and 15.1, Plaintiffs are required to attach a copy of the proposed pleading as amended.

The Court therefore ordered Plaintiffs to “make a filing that complies with the Local Rules on or
            Case 1:19-cv-02316-RC Document 50 Filed 11/11/20 Page 2 of 5



before October 23, 2020.” Plaintiffs then submitted a letter noting to the Court that Plaintiffs’

motion for leave had included a copy of the complaint, as amended. See ECF No. 48. Specifically,

Plaintiffs noted that they had appended the amended complaint to their motion as Attachment #9

(ECF No. 46-2 at 21-85). See id. at 1-2. Accordingly, the Court Ordered Defendants to file their

response to Plaintiffs’ motion to amend. See Oct. 28, 2020, Minute Order.

        Defendants do not oppose either Plaintiffs’ motion for leave or the docketing of Plaintiffs’

amended complaint, as appended to their motion. As permitted by the Court’s August 28th Order,

the amended complaint contains additional allegations regarding Mr. Carmichael’s passport

revocation due process claim. Those allegations appear in the 40 additional paragraphs contained

on pages 33-65 of the document.

        In lieu of responding to the complaint, however, the Department of State intends to seek a

temporary stay of proceedings and a voluntary remand to reconsider the passport adjudications

relevant to this matter and determine whether it can grant Plaintiffs’ religious accommodation

requests.   Undersigned counsel for Defendants recently conferred with Plaintiff Carmichael

regarding the possibility of a stay and voluntary remand, and Plaintiff Carmichael noted his

intention to discuss this matter further with Plaintiffs Pakosz and Lewis. The parties therefore

intend to continue these discussions in a good faith effort to potentially resolve or reduce the

disputed issues in this litigation.

        In light of the above, Defendants respectfully request that the Court docket Plaintiffs’

amended complaint and permit the parties to submit a joint status report by December 4, 2020,

proposing a schedule for further proceedings (to include Defendants’ request for a remand to the

Department of State). In the meantime, Defendants request that the Court stay their deadline to




                                                 2
          Case 1:19-cv-02316-RC Document 50 Filed 11/11/20 Page 3 of 5



respond to Plaintiffs’ amended complaint. Defendants have conferred with Plaintiffs and Plaintiffs

do not oppose this proposal.

       A proposed order is attached.

Dated November 11, 2020                Respectfully submitted,

                                       MICHAEL R. SHERWIN
                                       Acting United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                       /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       Christopher.Hair@usdoj.gov

                                       Counsel for Defendants




                                                 3
          Case 1:19-cv-02316-RC Document 50 Filed 11/11/20 Page 4 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of November, 2020, I caused the foregoing to be

served on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence Donald

Lewis, via U.S. Mail with pre-paid postage, addressed as follows:


       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848


                                            Christopher C. Hair
                                            CHRISTOPHER C. HAIR
                                            Assistant U.S. Attorney




                                               4
             Case 1:19-cv-02316-RC Document 50 Filed 11/11/20 Page 5 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                     Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


                                        [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ motion for leave to amend their complaint and

Defendants’ response thereto, it is hereby ORDERED that the amended complaint appended to

Plaintiffs’ motion (ECF No. 46-2 at 21-85) shall be docketed. It is FUTHER ORDERED that

the Parties shall jointly submit a status report by December 4, 2020, proposing further proceedings

in this matter, to include Defendants’ remand request and response to the amended complaint.

Defendants’ deadline to respond the amended complaint shall be stayed pending further order of

the Court.

SO ORDERED.



________________________                                   _____________________________
Date                                                       Hon. Rudolph Contreras
                                                           United States District Judge




                                                     5
